Name: 2010/199/CFSP: Council Decision 2010/199/CFSP of 22 March 2010 on the signing and conclusion of the Agreement between the European Union and Montenegro on the participation of Montenegro in the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Operation Atalanta)
 Type: Decision
 Subject Matter: Africa;  criminal law;  international affairs;  maritime and inland waterway transport;  European construction;  natural environment;  politics and public safety;  Europe
 Date Published: 2010-04-08

 8.4.2010 EN Official Journal of the European Union L 88/1 COUNCIL DECISION 2010/199/CFSP of 22 March 2010 on the signing and conclusion of the Agreement between the European Union and Montenegro on the participation of Montenegro in the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Operation Atalanta) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, in particular Article 37 thereof, and the Treaty on the Functioning of the European Union, in particular Article 218(5) and (6) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 10 November 2008, the Council adopted Joint Action 2008/851/CFSP on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (1) (operation Atalanta). (2) Article 10(3) of that Joint Action provides that detailed modalities for the participation by third States shall be the subject of agreements to be concluded in accordance with Article 37 of the Treaty on European Union. (3) Following the Decisions by the Political and Security Committee of 21 April 2009 on the acceptance of third States contributions to operation Atalanta (ATALANTA/2/2009) (2) and on the setting up of a Committee of Contributors (ATALANTA/3/2009) (3), an Agreement has been negotiated between the European Union and Montenegro on the participation of Montenegro in the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Operation Atalanta) (the Agreement). (4) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and Montenegro on the participation of Montenegro in the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Operation Atalanta) (the Agreement) is hereby approved on behalf of the European Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the European Union. Article 3 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 10(1) of the Agreement (4). Article 4 This Decision shall enter into force on the date of its adoption. Article 5 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 22 March 2010. For the Council The President M. Ã . MORATINOS (1) OJ L 301, 12.11.2008, p. 33. (2) OJ L 109, 30.4.2009, p. 52. (3) OJ L 112, 6.5.2009, p. 9 and addendum in OJ L 119, 14.5.2009, p. 40. (4) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.